1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                     ***

6
      UNITED STATES OF AMERICA,
7
                           Plaintiff,
8                                                        2:18-cr-00382-RFB-VCF
      vs.                                                ORDER
9     JOSHUA STEPHEN FOX, et al.,
10                         Defendants.

11

12          Before the court is Defendant Joshua Stephen Fox’s Motion for an Initial Appearance and to
13   Unseal Proceedings and Memorandum Proceedings and Memorandum of Points and Authorities in
14   Support of Pretrial Release (ECF No. 23).
15          Counsel was notified that ECF No. 23 did not comply with LR IC 2-2(b). (ECF No. 24). Counsel
16   refiled the requests as the Motion to Unseal Joshua’s Stephen Fox’ Proceedings (ECF No. 25) and Motion
17   for Pretrial Release (ECF No. 26).
18          Accordingly,
19          IT IS HEREBY ORDERED that Defendant Joshua Stephen Fox’s Motion for an Initial
20   Appearance and to Unseal Proceedings and Memorandum Proceedings and Memorandum of Points and
21   Authorities in Support of Pretrial Release (ECF No. 23) is STRICKEN.
22          DATED this 3rd day of January, 2019.
                                                               _________________________
23
                                                               CAM FERENBACH
24
                                                               UNITED STATES MAGISTRATE JUDGE

25
